Exhibit 10.59


 
SIXTH AMENDMENT AGREEMENT
 
SIXTH AMENDMENT AGREEMENT (this “Agreement”) dated as of February 25, 2009, by
and among United Natural Foods, Inc., United Natural Foods West, Inc., United
Natural Trading Co., Distribution Holdings, Inc., Springfield Development, LLC,
and Millbrook Distribution Services Inc. (collectively, the “Borrowers”), Bank
of America, N.A. (“Bank of America”) and the other Lenders party thereto
(collectively, the “Lenders”), and Bank of America, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Lenders, the Administrative Agent, and the
Documentation Agent, Syndication Agent and Arranger identified therein are party
to a certain Amended and Restated Loan and Security Agreement dated April 30,
2004, as amended by a First Amendment dated as of December 30, 2004, a Second
Amendment dated as of January 31, 2006, a Third Amendment dated as of November
2, 2007, a Fourth Amendment dated as of November 27, 2007 and a Fifth Amendment
dated as of May 28, 2008 (as amended, the “Loan Agreement”); and
 
WHEREAS, the Borrowers have requested that the Lenders amend certain provisions
of the Loan Agreement; and
 
WHEREAS, the Lenders are willing to agree to the amendments set forth herein,
all on the terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
§1.           Definitions.  Capitalized terms used herein without definition
that are defined in the Loan Agreement shall have the meanings given to such
terms in the Loan Agreement, as amended hereby.
 
§2.           Representations and Warranties; Acknowledgment.  The Borrowers
hereby represent and warrant to the Lenders as follows:
 
(a)           Each of the Borrowers has adequate power to execute and deliver
this Agreement and each other document to which it is a party in connection
herewith and to perform its obligations hereunder or thereunder.  This Agreement
and each other document executed in connection herewith have been duly executed
and delivered by each of the Borrowers and do not contravene any law, rule or
regulation applicable to any Borrower or any of the terms of any other
indenture, agreement or undertaking to which any Borrower is a party.  The
obligations contained in this Agreement and each other document executed in
connection herewith to which any of the Borrowers is a party, taken together
with the obligations under the Loan Documents, constitute the legal, valid and
binding obligations enforceable against any such Borrower in accordance with
their respective terms.

 
 

--------------------------------------------------------------------------------

 
 
(b)           After giving effect to the transactions contemplated by this
Agreement, all the representations and warranties made by the Borrowers in the
Loan Documents are true and correct on the date hereof as if made on and as of
the date hereof and are so repeated herein as if expressly set forth herein or
therein, except to the extent that any of such representations and warranties
expressly relate by their terms to a prior date.
 
(c)           No Event of Default under and as defined in any of the Loan
Documents has occurred and is continuing on the date hereof.
 
§3.           Amendments to Loan Agreement.  The Loan Agreement is hereby
amended as follows:
 
3.1.           Amendments to Appendix A.
 
The definitions of “Permitted Purchase Money Indebtedness”, “Plan” and
“Subordinated Debt” are hereby amended and restated in their entirety to read as
follows:
 
“Permitted Purchase Money Indebtedness - any Purchase Money Indebtedness and
Capitalized Lease Obligations of Borrowers or Guarantors incurred after the date
hereof which is secured solely by a Purchase Money Lien.”
 
“Plan - an employee benefit plan now or hereafter maintained for employees of
Borrowers or their Subsidiaries that is covered by Title IV of ERISA.”
 
“Subordinated Debt - Indebtedness of Borrowers or their Subsidiaries that is
subordinated to the Obligations in a manner satisfactory to Agent.”
 
Clause (i) of the definition of Restricted Investment is hereby amended and
restated in its entirety to read as follows:
 
“(i)  investments in Subsidiaries of UNF which are Borrowers or Guarantors;”
 
3.2.           Amendments to Section 9.1.3
 
Section 9.1.3 of the Loan Agreement is hereby amended by deleting “and” from the
end of clause (v), renumbering clause (vi) as clause (vii) and inserting a new
clause (vi) to read as follows:
 
“(vi)           contemporaneously with any Permitted Acquisition, a report
supplementing, on a cumulative basis, Exhibit C, Exhibit D, Exhibit E, Exhibit
F, Exhibit H, Exhibit I and Exhibit V containing a description of all changes in
the information included in such Exhibits as may be necessary for such Exhibits
to be accurate and complete, such report to be signed by the chief executive
officer or chief financial officer of UNF and to be in a form reasonably
satisfactory to the Agent; and”

 
-2-

--------------------------------------------------------------------------------

 
 
3.3.           Amendment to Section 9.1.7
 
Section 9.1.7 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.1.7  Taxes and Liens.  Pay and discharge, and cause each Subsidiary to pay
and discharge, all taxes, assessments and government charges upon it, its income
and Properties as and when such taxes, assessments and charges are due and
payable, unless and to the extent only  that such taxes, assessments and charges
are being contested in good faith and by appropriate proceedings and Borrowers
maintain, and cause each Subsidiary to maintain, reasonable reserves on their
books therefor.  Borrowers shall also pay and discharge, and shall cause each
Subsidiary to pay and discharge, any lawful claims which, if unpaid, might
become a Lien against any of the Borrowers’ or their Subsidiaries’ Properties
except for Permitted Liens.”
 
3.4.           Amendment to Section 9.1.11
 
Section 9.1.11 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.1.11  Compliance with Laws.  Comply, and cause each Subsidiary to (i) comply,
with all laws, ordinances, governmental rules and regulations to which it is
subject, and (ii) obtain and keep in force any and all licenses, permits,
franchises, or other governmental authorizations necessary to the ownership of
its Properties or the conduct of its business, which violation or failure to
obtain might materially and adversely affect the business, prospects, profits,
properties, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole.”
 
3.5.           Amendment to Section 9.1.12
 
Section 9.1.12 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.1.12  ERISA Compliance.  (i) At all times make, and cause each Subsidiary to
make, prompt payment of contributions required to meet the minimum funding
standard set forth in ERISA with respect to each Plan; and (ii) notify Agent as
soon as practicable of any Reportable Event and of any additional act or
condition arising in connection with any Plan which the Borrowers believe might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States District
Court of a Trustee to administer any Plan.”

 
-3-

--------------------------------------------------------------------------------

 
 
3.6.           Amendment to Section 9.2.2
 
Section 9.2.2 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.2  Loans.  Make, or permit any Subsidiary of Borrowers to make, any loans
or other advances of money (other than for salary, travel advances, advances
against commissions and other similar advances in the ordinary course of
business) to any Person; provided, however, that Borrowers and Guarantors may
(i) memorialize existing accounts receivable as instruments (provided such
accounts receivable shall not be Eligible Accounts), (ii) make loans to
customers in the normal course of business and on appropriate commercial terms
and security to assist customers in opening stores and (iii) accept promissory
notes for loans to their customers in the normal course of business and on
appropriate commercial terms and security, in each case, to the extent not
prohibited by the terms of this Agreement and Borrowers may make loans or other
advances of money between and among the Borrowers and the Guarantors in the
ordinary course of business.”
 
3.7.           Amendment to Section 9.2.3
 
Section 9.2.3(vii) of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(vii)           Unsecured Indebtedness incurred among the Borrowers and the
Guarantors;”
 
3.8.           Amendments to Section 9.2.5
 
Clauses (iii), (vii), (viii) and (x) of Section 9.2.5 of the Loan Agreement are
hereby amended and restated in their entirety to read as follows:
 
“(iii)           Liens arising in the ordinary course of Borrowers’ or
Guarantors’ business by operation of law or regulation, but only if payment in
respect of any such Lien is not at the time required and such Liens do not, in
the aggregate, materially detract from the value of the Property of Borrowers
and their Subsidiaries or materially impair the use thereof in the operation of
Borrowers’ and their Subsidiaries’ business;”
 
“(vii)           attachment, judgment, and other similar non-tax liens arising
in connection with court proceedings, but only if and for so long as the
execution or other enforcement of such liens is and continues to be effectively
stayed and bonded on appeal, the validity and amount of the claims secured
thereby are being actively contested in good faith and by appropriate lawful
proceedings and such liens do not, in the aggregate, materially detract from the
value of the Property of the Borrowers or their Subsidiaries or materially
impair the use thereof in the operation of the Borrowers’ and their
Subsidiaries’ business;”

 
-4-

--------------------------------------------------------------------------------

 
 
“(viii)           reservations, exceptions, easements, rights of way, and other
similar encumbrances affecting real property, provided that, in Agent’s sole
judgment, they do not in the aggregate materially detract from the value of said
Properties or materially interfere with their use in the ordinary conduct of the
Borrowers’ and their Subsidiaries’ business;”
 
“(x)           Liens on assets of the Borrowers or the Guarantors that do not
constitute Collateral hereunder; and”
 
3.9.           Amendment to Section 9.2.6
 
Section 9.2.6 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.6  Subordinated Debt.  Issue or enter into, or permit any Subsidiary to
issue or enter into, any agreement to issue Subordinated Debt except upon terms
and provisions relating to the maturity and repayment thereof and terms relating
to the subordination of payment thereof to the Obligations, in each case
reasonably acceptable to the Agent.”
 
3.10.           Amendment to Section 9.2.11
 
Section 9.2.11 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.11  Bill and Hold Sales, Etc.  Make, or permit any Subsidiary to make, a
sale to any customer on a bill and hold, guaranteed sale, sale and return, sale
on approval or consignment basis, or any sale on a repurchase or return basis.”
 
3.11.           Amendment to Section 9.2.14
 
Section 9.2.14 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.14  Tax Consolidation.  File or consent to the filing of, or permit any
Subsidiary to file or consent to the filing of, any consolidated income tax
return with any Person other than a Subsidiary of Borrowers.”
 
3.12.           Amendment to Section 9.2.15
 
Section 9.2.15 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.15  Business Locations. Transfer, or permit any Subsidiary to transfer, its
principal place of business or chief executive office, or open, or permit any
Subsidiary to open, any new business location or maintain, or permit any
Subsidiary to maintain, warehouses other than as set forth on Exhibit C hereto,
except upon at least thirty (30) days prior written notice to Agent.”

 
-5-

--------------------------------------------------------------------------------

 
 
3.13.           Amendment to Section 9.2.16
 
Section 9.2.16 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.16  Guaranties.  Except as set forth in Exhibit G hereto, guaranty, assume,
endorse or otherwise, in any way, become directly or contingently liable with
respect to, or permit any Subsidiary to guaranty, assume, endorse or otherwise,
in any way, become directly or contingently liable with respect to, the
Indebtedness of any Person except by endorsement of instruments or items of
payment for deposit or collection, provided, however, that the Borrowers may (a)
enter into guaranties in the ordinary course of business of indebtedness and
obligations incurred by Borrowers and their Subsidiaries, (b) make payments (but
not prepayments) of principal and interest when due under the terms of the ESOP
Notes to the extent that no Default or Event of Default shall have occurred and
be continuing at the time of or after giving effect to any such payment, (c)
guaranty on an unsecured basis the obligations of Subsidiaries established to
make acquisitions or investments permitted under Subsection 9.2.1 hereof, and
(d) enter into guaranties and environmental indemnity agreements pursuant to the
Term Loan Agreement with respect to the Term Loan and the mortgages securing
such Term Loan.”
 
3.14.           Amendment to Section 9.2.18.
 
Section 9.2.18 of the Term Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.18.  Subsidiaries.  Hereafter create any Subsidiary, or permit any
Subsidiary to create any other Subsidiary, except as provided in Subsection
9.2.1 hereof.”
 
3.15.           Amendment to Section 9.2.19
 
Section 9.2.19 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.19  Change of Business.  Enter into, or permit any Subsidiary to enter
into, any new business or make, or permit any Subsidiary to make, any material
change in any of Borrowers’ or their Subsidiaries’ business objectives, purposes
and operations.”
 
3.16.           Amendment to Section 9.2.20
 
Section 9.2.20 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.20  Names of Borrowers and Subsidiaries.  Use, or permit any Subsidiary to
use, any corporate or limited liability company name (other than its own) or any
fictitious name, trade style or “d/b/a” except for the names disclosed on
Exhibit F attached hereto.”

 
-6-

--------------------------------------------------------------------------------

 
 
3.17.           Amendment to Section 9.2.21
 
Section 9.2.21 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.21  Use of Agent’s or any Lender’s Name.  Without prior written consent of
Agent or such Lender, use, or permit any Subsidiary to use, the name of Agent or
any Lender or the name of any Affiliates of Agent or any Lender in connection
with any of the Borrowers’ or their Subsidiaries’ business or activities, except
in connection with internal business matters, as required in dealings with
governmental agencies and financial institutions and to trade creditors of the
Borrowers or their Subsidiaries solely for credit reference purposes.”
 
3.18.           Amendment to Section 9.2.22
 
Section 9.2.22 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
 
“9.2.22  Margin Securities.  Own, purchase or acquire (or enter into any
contracts to purchase or acquire), or permit any Subsidiary to own, purchase or
acquire (or enter into any contracts to purchase or acquire), any “margin
security” as defined by any regulation of the Federal Reserve Board as now in
effect or as the same may hereafter be in effect unless, prior to any such
purchase or acquisition or entering into any such contract, Agent shall have
received an opinion of counsel satisfactory to Agent that the effect of such
purchase or acquisition will not cause this Agreement to violate regulations
(T), (U) or (X) or any other Regulations of the Federal Reserve Board then in
effect.”
 
3.19.           New Section 9.2.23
 
A new Section 9.2.23 is hereby inserted immediately after Section 9.2.22 of the
Loan Agreement to read as follows:
 
“9.2.23  Fiscal Year.  Change the fiscal year of Borrowers or any of Borrowers’
Subsidiaries, or permit any Subsidiary to change its fiscal year or the fiscal
year of any other Subsidiary of Borrowers.”
 
3.20.           Amended Exhibits.
 
Exhibits C, D, E, F, G, H, I and V to the Loan Agreement are hereby amended and
restated as set forth on Exhibits C, D, E, F, G, H, I and V, respectively,
attached to this Agreement.

 
-7-

--------------------------------------------------------------------------------

 
 
§4.           Ratification, etc.  All of the obligations and liabilities to the
Lenders and the Administrative Agent as evidenced by or otherwise arising under
the Loan Agreement, the Notes and the other Loan Documents, are, by the
Borrowers’ execution of this Agreement, ratified and confirmed in all
respects.  In addition, by each Borrower’s execution of this Agreement, such
Borrower represents and warrants that neither it nor any of its Subsidiaries has
any counterclaim, right of set-off or defense of any kind with respect to such
obligations and liabilities.  This Agreement and the Loan Agreement shall
hereafter be read and construed together as a single document, and all
references in the Loan Agreement or any related agreement or instrument to the
Loan Agreement shall hereafter refer to the Loan Agreement as amended by this
Agreement.
 
§5.           Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 3 of this Agreement are subject to the prior satisfaction
of the following conditions precedent (the date of such satisfaction herein
referred to as the “Sixth Amendment Effective Date”):
 
(a)           Representations and Warranties.  The representations and
warranties of the Borrowers contained herein shall be true and correct.
 
(b)           No Event of Default.  There shall exist no Event of Default or
event or circumstance which, with the giving of notice and/or the lapse of time
would result in an Event of Default.
 
(c)           Corporate or Limited Liability Company Action.  The Administrative
Agent shall have received evidence reasonably satisfactory to the Administrative
Agent that all requisite corporate or limited liability company, as applicable,
action necessary for the valid execution, delivery and performance by the
Borrowers of this Agreement and all other instruments and documents delivered by
the Borrowers in connection herewith has been taken.
 
(d)           Delivery of this Agreement.  The Borrowers, the Administrative
Agent and the Lenders shall have executed and delivered this Agreement and each
Guarantor shall have acknowledged its acceptance of or agreement to this
Agreement and its ratification of the continuing effectiveness of its Guaranty.
 
(e)           Guarantor Reaffirmation; Guaranties and Security.  Each of the
existing Guarantors shall have reaffirmed their respective obligations under
their respective Guaranty Agreements pursuant to reaffirmation agreements each
in form and substance satisfactory to the Administrative Agent.  Each of
Fantastic Foods, Inc. and Mt. Vikos, Inc. shall have executed a Guaranty
Agreement in respect of the Obligations and shall have granted to the
Administrative Agent, for the benefit of the Administrative Agent and Lenders, a
security interest in certain of its assets, in each case in form and substance
satisfactory to the Administrative Agent.
 
(f)           Payment of Expenses.  The Borrowers shall have paid to the
Administrative Agent all amounts payable to the Administrative Agent under
Section 6 hereof.

 
-8-

--------------------------------------------------------------------------------

 
 
(g)           Amendment of Term Loan Agreement.  The Term Loan Agreement shall
have been amended by an amendment in form and substance satisfactory to the
Lenders.
 
(h)           Amendment Fees.  The Borrowers shall have paid to the
Administrative Agent, for the Pro Rata account of each Lender that executes this
Agreement on the date hereof, an amendment fee of 0.125% of the aggregate
principal amount of the Revolving Credit Loans.  The Borrowers also shall have
paid to the Administrative Agent, for its own account, a fee in the amount
specified in that certain letter agreement, dated as of February 25, 2009, among
the Administrative Agent and the Borrowers.
 
§6.           Expenses, Etc.  Without limitation of the amounts payable by the
Borrowers under the Loan Agreement and other Loan Documents, the Borrowers shall
pay to the Administrative Agent and its counsel upon demand an amount equal to
any and all out-of-pocket costs or expenses (including reasonable legal fees and
disbursements and appraisal expenses) incurred by the Administrative Agent in
connection with the preparation, negotiation and execution of this Agreement and
the matters related thereto.
 
§7.           Time is of the Essence; No Waivers by Lenders.  TIME IS OF THE
ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS OR OTHER
PROVISIONS HEREIN.  Except as otherwise expressly provided for herein, nothing
in this Agreement shall extend to or affect in any way the Borrowers’
obligations or the Lenders’ and Administrative Agent’s rights and remedies
arising under the Loan Agreement or the other Loan Documents.
 
§8.           Governing Law.  This Agreement shall for all purposes be construed
according to and governed by the laws of the State of Connecticut (excluding the
laws thereof applicable to conflicts of law and choice of law).
 
§9.           Effective Date. The amendments set forth in Section 3 hereof shall
become effective among the parties hereto as of the Sixth Amendment Effective
Date.  Until the Sixth Amendment Effective Date, the terms of the Loan Agreement
prior to its amendment hereby shall remain in full force and effect.  This
Agreement is effective as to all provisions other than the amendments set forth
in Section 3 hereof at the time that the Borrowers, the Administrative Agent and
the Lenders have executed and delivered this Agreement.
 
§10.           Entire Agreement; Counterparts.  This Agreement sets forth the
entire understanding and agreement of the parties with respect to the matters
set forth herein, including the amendments set forth herein, and this Agreement
supersedes any prior or contemporaneous understanding or agreement of the
parties as to any such amendment of the provisions of the Loan Agreement or any
Loan Document, except for any such contemporaneous agreement that has been set
forth in writing and executed by the Borrowers, the Administrative Agent and the
Required Lenders.  This Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument.  A facsimile
or other electronic transmission of an executed counterpart shall have the same
effect as the original executed counterpart.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 
-9-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, as of the day and year first above written.
 
BORROWERS:
 
UNITED NATURAL FOODS, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 
UNITED NATURAL FOODS WEST, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 
UNITED NATURAL TRADING CO.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 
DISTRIBUTION HOLDINGS, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer



SPRINGFIELD DEVELOPMENT, LLC
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 
MILLBROOK DISTRIBUTION SERVICES INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer

 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A.,



By: /s/ Edgar Ezerins________________________
Name: Edgar Ezerins
Title: Senior Vice President
 
 
LENDERS:
 
BANK OF AMERICA, N.A.,



By: /s/ Edgar Ezerins________________________
Name: Edgar Ezerins
Title: Senior Vice President




U.S. BANK NATIONAL ASSOCIATION, individually and as Co-Syndication Agent
 
By: /s/ Thomas Martin_______________________
Name: Thomas Martin
Title: Senior Vice President




PNC BANK, NATIONAL ASSOCIATION
 
By: /s/ Alberto Casasus, Jr.____________________
Name: Alberto Casasus, Jr.
Title: Vice President



 
 

--------------------------------------------------------------------------------

 

FIRST PIONEER FARM CREDIT, ACA
 
By: /s/ Thomas Cosgrove, Jr.__________________
Name: Thomas Cosgrove, Jr.
Title: Vice President




WEBSTER BANK, NATIONAL ASSOCIATION
(f/k/a Webster Bank)
 
By: /s/ Stephanie Webster____________________
Name: Stephanie Webster
Title: Vice President
 


ISRAEL DISCOUNT BANK OF NEW YORK
 
By: /s/ Michael M. Diamond__________________
Name: Michael M. Diamond
Title: Vice President
 
By: /s/ George J. Ahlmeyer___________________
Name: George J. Ahlmeyer
Title: Senior Vice President




ROYAL BANK OF CANADA, individually and as Co-Documentation Agent
 
By: /s/ Gordon MacArthur___________________
Name: Gordon MacArthur
Title: Authorized Signatory




 
 
 

--------------------------------------------------------------------------------

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH



By: /s/ Theodore W. Cox__________________
Name: Theodore W. Cox
Title: Executive Director



By: /s/ Rebecca Morrow___________________
Name: Rebecca Morrow
Title: Executive Director




JPMORGAN CHASE BANK, N.A.
 
By: /s/ Scott Troy_________________________
Name: Scott Troy
Title: Vice President
 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH



By: /s/ Doreen Barr________________________
Name: Doreen Barr
Title: Vice President




By: /s/ Shaheen Malik______________________
Name: Shaheen Malik
Title: Vice President
 

 

 
 

--------------------------------------------------------------------------------

 



 
Each of the undersigned Guarantors
acknowledges and agrees to the foregoing,
and ratifies and confirms in all respects
such Guarantor’s obligations under the
Guaranty Agreements:
 
NATURAL RETAIL GROUP, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 


ALBERT’S ORGANICS, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 


FANTASTIC FOODS, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer
 


MT. VIKOS, INC.
 
By: /s/ Mark E. Shamber____________________
Name: Mark E. Shamber
Title: Treasurer

 
 

--------------------------------------------------------------------------------

 





Exhibit C


Amended and Restated Exhibit C
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


Chief Executive Offices and Registered Agents




Chief Executive Offices:


Borrowers:


United Natural Foods, Inc.
260 Lake Road
 
Dayville, CT  06241
   
United Natural Foods West, Inc.
1101 Sunset Boulevard
 
Rocklin, CA 95765
   
United Natural Trading Co.
96 Executive Drive
 
Edison, NJ  08817
   
Distribution Holdings, Inc.
260 Lake Road
 
Dayville, CT  06241
   
Springfield Development, LLC
260 Lake Road
 
Dayville, CT  06241
   
Millbrook Distribution Services Inc.
88 Huntoon memorial Hwy
 
Leicester, MA  01524





Guarantors:


Natural Retail Group, Inc.
Seabreeze Shopping Plaza
 
30555 US Hwy 19N
 
Palm Harbor, FL
   
Albert's Organics, Inc.
3268 E. Vernon Ave
 
Vernon, CA  90058
   
Fantastic Foods, Inc.
260 Lake Road
 
Dayville, CT 06241
   
Mt. Vikos, Inc.
1291 Ocean Street
 
Marshfield, MA 02050




 
 

--------------------------------------------------------------------------------

 

Registered Agents:


Borrowers:


United Natural Foods, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
CT Corporation System
 
One Corporate Center
 
11th Floor
 
Hartford, CT  06103
     
CT Corporation System
 
400 Cornerstone Drive
 
Suite 240
 
Williston, VT  05495
     
CT Corporation System
 
1201 Peachtree Street, N.E.
 
Atlanta, GA  30361
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202
     
CT Corporation System
 
Philadelphia, PA  19136
     
CT Corporation System
 
100 S 5th Street
 
#1075
 
Minneapolis, MN  55402
     
CT Corporation System
 
2222 Grand Avenue
 
Des Moines, IA  50312


 
 

--------------------------------------------------------------------------------

 




 
CT Corporation System
 
314 Thayer Avenue
 
Bismarck, ND  58501
     
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
CT Corporation System
 
75 Beattie Place
 
Greenville, SC  29601
     
CT Corporation System
 
Kentucky Home Life Building
 
Louisville, KY  40202
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110
     
CT Corporation System
 
9 Capitol Street
 
Concord, NH  03301
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, NJ  08628
     
CT Corporation System
 
251 E. Ohio Street
 
Suite 1100
 
Indianapolis, IN 46204
     
E. Colby Cameron
 
301 Promenade Street
 
Providence, RI 02908






 
 

--------------------------------------------------------------------------------

 



United Natural Foods West, Inc.:
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202
     
CT Corporation System
 
123 East Marcy
 
Santa Fe, NM  87501
     
CT Corporation System
 
2394 E Camelback Road
 
Phoenix, AZ  85016
     
CT Corporation System
 
388 State Street
 
Suite 420
 
Salem, OR  97301
     
CT Corporation System
 
1801 West Bay Drive NW
 
Suite 206
 
Olympia, WA  98502
     
CT Corporation System
 
1111 West Jefferson
 
Suite 530
 
Boise, ID  83702
     
Franz Weber
 
PO BOX 247
 
KEALAKEKUA HI  96750
     
CT Corporation System
 
9360 Glacier Hwy
 
Suite 202
 
Juneau AK  99801




 
 

--------------------------------------------------------------------------------

 



United Natural Trading Co.:
The Corporation Trust Company
 
Corporation Trust Center
 
Wilmington, DE  19801
 
302-658-7581
     
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J.  08628
       
Distribution Holdings, Inc.
Corporation Service Company
 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE  19808
 
302-636-5401
   
Springfield Development, LLC
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
       
Millbrook Distribution Services Inc.
Corporation Service Company
 
2711 Centerville Road
 
Suite 400
 
Wilmington, DE  19808
 
302-636-5401
     
Corporation Service Company
 
84 State Street
 
Boston, MA  02109
     
Corporation Service Company
 
1201 Hays Street
 
Tallahassee, FL  32301
     
Corporation Service Company
 
50 Weston Street
 
Hartford, CT  06120




 
 

--------------------------------------------------------------------------------

 




 
Corporation Service Company
 
222 Jefferson Boulevard
 
Suite 200
 
Warwick, RI  02888
     
Corporation Service Company
 
2338 W Royal Palm Road
 
Suite J
 
Phoenix, AZ  85021
     
Corporation Service Company
 
300 Spring Building
 
Suite 900
 
300 S Spring Street
 
Little Rock, AR  72201
     
Corporation Service Company
 
45 Memorial Circle    
Augusta, ME  04330
 
 
 
Lawyers Incorporating Service
 
d/b/a Lawyers Inc Service
 
14 Centre Street
 
Concord, NH  03301
     
Corporation Service Company
 
159 State Street
 
Montpelier, VT  05602
     
Corporation Service Company
 
1560 Broadway
 
Suite 2090
 
Denver, CO  80202
     
CORPORATION SERVICE COMPANY
 
d/b/a CSC - LAWYERS INCORPORATING SERVICE
 
P.O. Box 526036
 
Sacramento, CA  95852






 
 

--------------------------------------------------------------------------------

 

Guarantors:


Natural Retail Group, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
 
302-658-7581
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110
     
The Corporation Trust Incorporated
 
300 E. Lombard Street
 
Baltimore, MD  21202
   
Albert’s Organics, Inc.:
Kathryn Courtney
 
3268 Vernon Avenue
 
Vernon, CA  90058
     
CT Corporation System
 
1200 South Pine Island Road
 
Plantation, FL  33324
     
The Corporation Company
 
1675 Broadway
 
Suite 1200
 
Denver, CO  80202
     
CT Corporation System
 
Philadelphia, PA  19136
     
CT Corporation System
 
405 2nd Avenue S
 
Minneapolis, MN  55401
     
CT Corporation System
 
225 Hillsborough Street
 
Raleigh, NC  27603




 
 

--------------------------------------------------------------------------------

 




 
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
     
The Corporation Trust Company
 
820 Bear Tavern Road
 
West Trenton, N.J.  08628
   
Mt. Vikos, Inc.:
The Corporation Trust Company
 
Corporation Trust Center
 
1209 Orange Street
 
Wilmington, DE  19801
     
CT Corporation System
 
155 Federal Street
 
Suite 700
 
Boston, MA  02110
   
Fantastic Foods, Inc.:
CT Corporation System
 
818 West Seventh Street
 
Los Angeles, CA  90017




 
 

--------------------------------------------------------------------------------

 

Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in
Excess of
$100,000
                 
OWNED
               
O
Albert's Organics
Office/Warehouse
200 Eagle Court
Bridgeport
NJ
8014
35,700
Yes
O
Albert's Organics
Warehouse
3268 E. Vernon Avenue
Vernon
CA
90058
34,500
Yes
O
Millbrook
Office/Warehouse
401 Highway 43 East
Harrison
AR
72601
1,200,000
Yes
O
UNFI-East
Warehouse
100 Lake View Court
Atlanta
GA
30336
327,500
Yes
O
UNFI-East
Office/Warehouse
71 Stow Drive
Chesterfield
NH
03443
319,000
Yes
O
UNFI-East
Office/Warehouse
260 Lake Road
Dayville
CT
06241
352,900
Yes
O
UNFI-East
Office/Warehouse
300 Lake Road
Dayville
CT
06241
90,200
No
O
UNFI-East
Warehouse
655 Commerce Parkway
Greenwood
IN
46143
311,100
Yes
O
UNFI-East
Warehouse
2340 Heinz Road
Iowa City
IA
52240
274,800
Yes
O
UNFI-East
Warehouse
100 Lincoln Street
New Oxford
PA
17350
271,200
No
O
UNFI-West
Warehouse
12745 Earhart Avenue
Auburn
CA
95602
150,000
No
O
UNFI-West
Warehouse
7909 S. Union Parkway
Ridgefield
WA
98642
239,000
Yes
O
UNFI-West
Office/Warehouse
1101 Sunset Blvd
Rocklin
CA
95765
487,000
Yes
                 
LEASED
               
L
Albert's Organics
Warehouse
5222 Quincy Street
Mounds View
MN
55112
39,900
Yes
L
Albert's Organics
Office
2450 17th Ave Suite 250
Santa Cruz
CA
95062
3,935
No
L
Hershey
Office/Warehouse
96 Executive Drive
Edison
NJ
08817
110,000
Yes
L
Millbrook
MTM Storage
6509 Transit Road
Bowmansville
NY
14026
75
No
L
Millbrook
MTM Storage
493 South Main Street
Canadaigua
NY
14424
200
No
L
Millbrook
MTM Storage
4531 22nd St., N.W.
Canton
OH
44708
300
No
L
Millbrook
MTM Storage
6751 Macon Road
Columbus
GA
31907
750
No


 
 

--------------------------------------------------------------------------------

 


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
                 
L
Millbrook
MTM Storage
Center St. & Genesee St.
Cuba
NY
 
 
No
L
Millbrook
Warehouse
8 Joanna Court
E. Brunswick
NJ
08816
177,600
Yes
L
Millbrook
MTM Storage
2420 E. Stop 11 Road
Indianapolis
IN
46227
200
No
L
Millbrook
MTM Storage
3204 Flovana Avenue
Jamestown
NY
 
25
No
L
Millbrook
MTM Storage
6915 S. 120th Street
La Vista
NE
68128
400
No
L
Millbrook
Office/Warehouse
88 Huntoon Memorial Highway
Leicester
MA
01524
188,000
Yes
L
Millbrook
Warehouse
143 Clark Street
Leicester
MA
01524
40,000
Yes
L
Millbrook
MTM Storage
6812 Fountain Ave., E-17
Orlando
FL
32807
200
No
L
Millbrook
MTM Storage
1315 W. Chestnut Expressway
Springfield
MO
     
L
Millbrook
MTM Storage
5837 South Garnett
Tulsa
OK
74146
1,650
No
L
Mt. Vikos
Office
1291 Ocean Street
Marshfield
MA
02050
appr 1500
No
L
NRG
Retail Store
700 Reistertown
Baltimore
MD
21215
4,000
Yes
L
NRG
Retail Store
1600 Route 28
Centerville
MA
02632
3,000
Yes
L
NRG
Retail Store
108 Marlboro Ave
Easton
MD
21601
3,500
Yes
L
NRG
Retail Store
521 NW 13 Blvd
Gainesville
FL
32601
4,600
Yes
L
NRG
Retail Store
1237 NW 76th Blvd
Gainesville
FL
32606
4,750
Yes
L
NRG
Retail / Wholesale
201 William Street
Key West
FL
33040
11,178
Yes
L
NRG
Wholesale
201 William Street
Key West
FL
33040
4,471
Yes
L
NRG
Retail Store
850 Neopolitan Way
Naples
FL
34103
4,800
Yes
L
NRG
Retail Store
1917 E Silver Springs Blvd
Ocala
FL
34470
5,000
Yes
L
NRG
Retail Store
30555 US Highway 19N
Palm Harbor
FL
34684
12,270
Yes
L
NRG
Retail Store
1900-2000 Tamiami Trail
Port Charlotte
FL
33948
9,600
Yes


 
 

--------------------------------------------------------------------------------

 


Owned/
Leased
Entity
Use
Address
City
State
Zip
Sq. Ft.
Inventory in Excess of $100,000
                 
L
NRG
Retail Store
1930 Stickney Point Rd
Sarasota
FL
34231
4,700
Yes
L
NRG
Retail Store
1279 Beneva Rd S.
Sarasota
FL
34232
8,260
Yes
L
NRG
Retail Store
6651 Central Ave.
St. Petersburg
FL
33710
4,750
Yes
L
Select Nutrition
Warehouse
2722 Commerce Way
Philadelphia
PA
19154
100,000
Yes
L
Select Nutrition
Office
60 Charles Lindebergh Blvd
Uniondale
NY
11553
 
No
L
Tumaro's
Office/Warehouse
5300 Santa Monica Blvd.
Los Angeles
CA
90029
           5,875
Yes
L
UNFI
Office
190 Main Street
Danielson
CT
06239
 
No
L
UNFI
Office
555 Valley Street
Providence
RI
02908
        50,000
No
L
UNFI-East
Office
25 Mr. Arthur Drive
Chesterfield
NH
03443
4,000
No
L
UNFI-East
Office/Warehouse
6100 MacIntosh Road
Sarasota
FL
34238
345,000
Yes
L
UNFI-East
Warehouse
225 Cross Farm Lane
York
PA
17406
675,000
Yes
L
UNFI-West
Warehouse
22 30th North East
Auburn
WA
98002
204,700
Yes
L
UNFI-West
Warehouse
15965 E. 32nd Ave.
Aurora
CO
80011
180,000
Yes
L
UNFI-West
Warehouse
15755 East 32nd Avenue
Aurora
CO
80011
40,000
Yes
L
UNFI-West
Warehouse
13204 Philadelphia St.
Fontana
CA
92337
220,200
vacant
L
UNFI-West
Warehouse
22150 Goldencrest
Moreno Valley
CA
92553
613,000
Yes



Fantastic Foods, Inc. commonly has inventory in excess of $100,000 located at
its manufacturer, Wixon, Inc., 1390 East Bulavar Avenue, St. Francis, Wisconsin
53235.


Fantastic Foods, Inc. commonly has inventory worth in excess of $100,000 stored
at its warehousing and distribution vendor, Distribution 2000, Inc., 505
Crossroads Parkway, Bolingbrook, IL 60440


Mt. Vikos, Inc. commonly has inventory worth in excess of $100,000 stored at its
warehouse, East Coast Warehousing & Dist. Cor., 1140 Polaris Street, Elizabeth,
NJ  07201

 

 
 

--------------------------------------------------------------------------------

 




Exhibit D


Amended and Restated Exhibit D
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
BORROWERS AND GUARANTORS
FOREIGN JURISDICTIONS

 

   
Foreign
Company
 
Qualifications
     
BORROWERS
   
United Natural Foods, Inc.
 
FL-3/26/96 (Reinstated in FL 3/25/04); CT-4/9/96; GA-4/8/96; CO-7/24/95
(requalified in CO 5/2/03); PA-4/3/96; MN-10/18/02; IA-10/21/02; ND-10/24/02;
CA-9/14/00; IN-6/2/03; WV-11/28/05; VT - 12/2/05; SC-12/30/05; KY-1/3/06;
MA-12/30/05; NH-12/30/05; NJ-12/30/05; NY-12/30/05; RI-11/17/08
     
United Natural Foods West, Inc. f/k/a Mountain People's Warehouse Incorporated
 
NM-9/23/96; AZ-9/11/96; WA-9/17/96; OR-9/12/96; ID-9/12/96; HI-10/16/97;
CO-11/15/05; AK-2/15/06
     
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
 
NJ-2/4/98; CA-2/4/98
     
Distribution Holdings, Inc.
 
N/A
     
Millbrook Distribution Services Inc.
 
MA-8/27/99; FL-6/1/99; AR-6/2/99
     
Springfield Development, LLC (f/k/aUnited Northeast LLC)
 
N/A
     
GUARANTORS
   
Natural Retail Group, Inc.
 
FL-4/11/95; MD-11/24/93; MA-6/19/94;
     
Albert's Organics, Inc.
 
PA-1/16/90; NC-10/18/95; NJ-10/16/95; FL-10/13/95; DE-10/16/95; CO-11/6/01;
MN-7/14/05
     
Fantastic Foods, Inc.
 
N/A
           
Mt. Vikos, Inc.
 
MA - 2/12/01
     


 
 
 
 

 
 

--------------------------------------------------------------------------------

 





Exhibit E


Amended and Restated Exhibit E


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
BORROWERS AND GUARANTORS
CAPITAL STRUCTURE
 
Company
Class of
Stock
   # of Shares
Authorized
# of Shares
Outstanding
# of Shares Authorized But
Un-issued
Shareholder/
Member
Percentage
Owned
Jurisdiction
of Formation
               
BORROWERS
                             
United Natural Foods, Inc. ("UNFI")
           
    Delaware
(Greater than 5% Ownership)
             
(As of 10/14/08)
Common
100,000,000
42,907,697 *
57,092,303
FMR LLC
14.4%
           
Jennison Associates LLC
10.5%
           
Employee Stock Ownership Trust
6.2%
           
Barclays Global Investors NA (California)
5.0%
   
Preferred
5,000,000
As of December 12, 2003, 50,000 Preferred Series A shares have been reserved for
issuance under the Rights Agreement dated February 22, 2000, but have not been
issued as of the date hereof.
5,000,000
N/A
 
    California
UNITED NATURAL FOODS WEST, INC. (f/k/a Mountain People's Warehouse Incorporated)
Common
100,000
1
99,999
UNFI
100%
    Delaware
               
United Natural Trading Co. d/b/a Hershey Imports Co.
Common
10,000
1,000
9,000
UNFI
100%
    Delaware
               
Springfield Development, LLC (f/k/a United Northeast LLC)
N/A
N/A
N/A
N/A
UNFI
100%
    Delaware
               
Distribution Holdings, Inc.
Common
10,000
100
9,900
UNFI
100%
    Delaware
               
Millbrook Distribution Services Inc.
Common
1,000
1,000
N/A
Distribution Holdings, Inc.
100%
    Delaware
               
GUARANTORS
                             
Natural Retail Group, Inc.
Common
10,000
1,000
9,000
UNFI
100%
    Delaware
               
Albert's Organics, Inc.
Voting
99,500
579.36
98,920.64
UNFI
100%
    California
 
Non-Voting
500
 
500.00
                     
Fantastic Foods, Inc.
Common
20,000,000
1,000
19,999,000
UNFI
100%
    California
               
Mt. Vikos, Inc.
Common
400,000
362,605
37,395
UNFI
100%
    Delaware

 
*  As of October 14, 2008
 
All corporate affiliates are as set forth above.  There are no joint venture
affiliates.

 

 

 
 

--------------------------------------------------------------------------------

 





Exhibit F


Amended and Restated Exhibit F


 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT F


ALTERNATE CORPORATE NAMES, MERGERS
and STATE ID #s
Alternate Names:


Borrowers




1.
United Natural Foods, Inc. ("UNF") was formerly known as Cornucopia Natural
Foods, Inc. and will continue to do business under the name Cornucopia Natural
Foods in the states of Connecticut, Georgia, Florida and Pennsylvania.



 
UNF purchased the assets of Blooming Prairie Cooperative Warehouse and does
business in the States of Iowa and North Dakota under the name "Blooming Prairie
Warehouse".



UNF purchased all the assets of Select Nutrition Distributors, Inc. including
all of its stock, but subsequently merged this subsidiary up into UNF.  UNF does
business in the States of CA, NY, DE and PA under the name "Select Nutrition
Distributors".


In the State of Colorado, United Natural Foods, Inc. does business under the
following trade names:


Rainbow Natural Foods Distributing, Ltd.
Rainbow Distributing, Ltd.
Rainbow Foods Distributing, Ltd.


UNF is the survivor by merger of the following subsidiaries:


Stow Mills, Inc.
Select Nutrition Distributors, Inc.


2.
United Natural Foods West, Inc. (f/k/a Mountain People’s Warehouse Incorporated)
acquired substantially all of the assets of Shojin Natural Foods and does
business under the name Shojin Natural Foods in the State of Hawaii.



United Natural Foods West, Inc. is the survivor by merger of the following
subsidiaries:


NutraSource, Inc.
Rainbow Natural Foods, Inc.


3.
United Natural Trading Co. acquired substantially all of the assets of Hershey
Import Co., Inc. and does business under the name Hershey Import Co., Inc.





 
 

--------------------------------------------------------------------------------

 


4.
Albert's Organics, Inc. purchased all assets of Roots & Fruits Cooperative and
does business in the State of Minnesota under the name Roots & Fruits.



Guarantors


1.
Natural Retail Group, Inc. ("NRG") uses or has used the following trade names in
the following states:



Florida:


Sunsplash Market
Sunsplash Natural Foods For Less
Mother Earth Market
The Granary
Natures Finest Foods
Palm Harbor Natural Foods
Waterfront Market


Massachusetts:


Sunsplash Natural Foods For Less
Cape Cod Natural Foods
Sprouts


Maryland:


Sunsplash Natural Foods For Less
Railway Market
Village Natural Grocers


NRG also acquired substantially all of the assets of the following Persons:


Village Natural Grocers, Inc., a Maryland corporation;
Railway Market, Inc., a Maryland corporation;
Down Home Natural Foods, Inc., a Massachusetts corporation;
Sunsplash Market, Inc., a Florida corporation;
Second Nature of Gainesville, Inc., d/b/a Mother Earth Market, Newberry Crossing
Store, Inc., d/b/a Mother Earth Market,, Ocala Store, Inc., d/b/a Mother Earth
Market, Sarasota Store, Inc., d/b/a Mother Earth Market, Stickney Point Store,
Inc., d/b/a/ The Granary, North Tail Store, Inc., d/b/a The Granary, and Mother
Earth Market, Inc., all Florida corporations;
Natures Finest Foods, Inc., a Florida corporation;
Hodges Management, Inc., a Florida corporation d/b/a Palm Harbor Natural Foods
 
 
 
 

--------------------------------------------------------------------------------

 


2.
Albert’s Organics, Inc. acquired substantially all of the assets of Source
Organic, Inc., a California corporation.





State ID #s:


BORROWERS:
             
United Natural Foods, Inc.
Delaware
2377138
Corporation
       
United Natural Foods West, Inc.
California
C1657486
Corporation
       
United Natural Trading Co. d/b/a Hershey Imports Co., Inc. (NJ)
Delaware
2852049
Corporation
       
Distribution Holdings, Inc.
Delaware
4230723
Corporation
       
Springfield Development, LLC
Delaware
3579704
Limited Liability Company
       
Millbrook Distribution Services Inc.
Delaware
2882792
Corporation
       
GUARANTORS:
             
Natural Retail Group, Inc.
Delaware
2345969
Corporation
       
Albert's Organics, Inc.
California
C1326751
Corporation
       
Fantastic Foods, Inc.
California
C0830190
Corporation
       
Mt. Vikos, Inc.
Delaware
3318140
Corporation

 
 
 
 

--------------------------------------------------------------------------------

 


Exhibits F & H
BORROWERS AND GUARANTORS
Corporate Names & EINs
 
 

   
Parent
State of
Date of
 
Company
Chief Executive Office
Company
Incorporation
Incorporation
EIN
           
BORROWERS
         
United Natural Foods, Inc.
260 Lake Road, Dayville, CT  06241
N/A
Delaware
2/11/1994
05-0376157
           
United Natural Foods West, Inc. (f/k/a Mountain People's Warehouse Incorporated)
1101 Sunset Boulevard, Rocklin, CA 95765
United Natural Foods, Inc.
California
1/16/1990
68-0221552
           
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
96 Executive Drive, Edison, NJ  08817
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
           
Distribution Holdings, Inc.
260 Lake Road, Dayville, CT  06241
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
           
Millbrook Distribution Services Inc.
88 Huntoon Memorial Hwy, Leicester, MA 01524
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
           
Springfield Development, LLC (f/k/a United Northeast LLC)
260 Lake Road, Dayville, CT  06241
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                       
GUARANTORS
                     
Natural Retail Group, Inc.
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
           
Albert's Organics, Inc.
3268 E. Vernon Ave, Vernon, CA  90058
United Natural Foods, Inc.
California
12/19/1984
95-3934152
           
Fantastic Foods, Inc.
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
California
10/24/1977
94-2447092
           
Mt. Vikos, Inc.
1291 Ocean St., Marshfield, MA 02050
United Natural Foods, Inc.
Delaware
11/28/2000
04-3540616



There are no open tax matters for any of the Borrowers or Guarantors.
 

 
 

--------------------------------------------------------------------------------

 

Exhibit G


Amended and Restated Exhibit G






 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


GUARANTEES




UNF has guaranteed the obligations of the ESOT under the Loan Agreement dated
11/1/88 between the ESOT and Norman Cloutier, Steven Townsend, Daniel Atwood and
Theodore Cloutier; original principal amount of the Note issued under the Loan
Agreement is $4,080,000.


UNF has guaranteed the obligations of Fantastic Foods, Inc. under the Contract
Manufacturing and Packaging Agreement dated March 20, 2008 between Fantastic
Foods, Inc. and Wixon, Inc.


 

 
 

--------------------------------------------------------------------------------

 





Exhibit H


Amended and Restated Exhibit H
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


Exhibits F & H
BORROWERS AND GUARANTORS
Corporate Names & EINs
 
 

   
Parent
State of
Date of
 
Company
Chief Executive Office
Company
Incorporation
Incorporation
EIN
           
BORROWERS
         
United Natural Foods, Inc.
260 Lake Road, Dayville, CT  06241
N/A
Delaware
2/11/1994
05-0376157
           
United Natural Foods West, Inc. (f/k/a Mountain People's Warehouse Incorporated)
1101 Sunset Boulevard, Rocklin, CA 95765
United Natural Foods, Inc.
California
1/16/1990
68-0221552
           
United Natural Trading Co. d/b/a Hershey Imports Co., Inc.
96 Executive Drive, Edison, NJ  08817
United Natural Foods, Inc.
Delaware
1/28/1998
06-1505797
           
Distribution Holdings, Inc.
260 Lake Road, Dayville, CT  06241
United Natural Foods, Inc.
Delaware
10/5/2006
65-1296934
           
Millbrook Distribution Services Inc.
88 Huntoon Memorial Hwy, Leicester, MA 01524
Distribution Holdings, Inc.
Delaware
4/27/1998
41-0754020
           
Springfield Development, LLC (f/k/a United Northeast LLC)
260 Lake Road, Dayville, CT  06241
United Natural Foods, Inc.
Delaware
11/6/2002
13-4221549
                       
GUARANTORS
                     
Natural Retail Group, Inc.
Seabreeze Shopping Plaza, 30555 US Hwy 19N, Palm Harbor, FL
United Natural Foods, Inc.
Delaware
8/2/1993
06-1383344
           
Albert's Organics, Inc.
3268 E. Vernon Ave, Vernon, CA  90058
United Natural Foods, Inc.
California
12/19/1984
95-3934152
           
Fantastic Foods, Inc.
260 Lake Road, Dayville, CT 06241
United Natural Foods, Inc.
California
10/24/1977
94-2447092
           
Mt. Vikos, Inc.
1291 Ocean St., Marshfield, MA 02050
United Natural Foods, Inc.
Delaware
11/28/2000
04-3540616



There are no open tax matters for any of the Borrowers or Guarantors.
 



 
 

--------------------------------------------------------------------------------

 





Exhibit I


Amended and Restated Exhibit I


 
 


 
 

--------------------------------------------------------------------------------

 

Thursday, January 29, 2009


TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate
               
MarkName
GRATEFUL HARVEST (WORD MARK)
       
United States
     
78723899
3277444
6/6/2006
T02164-US
Z
NAT
Registered
9/30/2005
8/7/2007
8/7/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GRATEFUL HARVEST (WORD MARK)
       
United States
     
78723904
3357403
12/19/2006
T02164-US1
Z
NAT
Registered
9/30/2005
12/18/2007
12/18/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GRATEFUL HARVEST (WORD MARK)
       
United States
     
78723943
3357404
9/5/2006
T02164-US2
Z
NAT
Registered
9/30/2005
12/18/2007
12/18/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GRATEFUL HARVEST
       
United States
     
78175910
2855136
 
T02164-US3
Z
NAT
Registered
10/18/2002
6/15/2004
6/15/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 1 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
       
United States
     
78723922
3406848
10/3/2006
 
T02165-US
Z
NAT
Registered
9/30/2005
4/1/2008
4/1/2018
         
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
         
AgentName
 
CurrentOwnerNa
   
MarkName
MISCELLANEOUS DESIGN (GRATEFUL HARVEST LOGO)
       
United States
     
78723918
3283744
1/17/2006
T02165-US1
Z
NAT
Registered
9/30/2005
8/21/2007
8/21/2017
         
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
         
AgentName
 
CurrentOwnerNa
   
MarkName
REVERENCE FOR THE LAND
       
United States
     
78530706
3054113
11/8/2005
T02166-US
REG
NAT
Registered
12/10/2004
1/31/2006
1/31/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
         
AgentName
 
CurrentOwnerNa
   
MarkName
REVERENCE FOR THE LAND
       
United States
     
78530685
3106169
3/28/2006
 
T02166-US1
REG
NAT
Registered
12/10/2004
6/20/2006
6/20/2016
         
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
         
AgentName
 
CurrentOwnerNa
   





Trademark 4 Line Case Print
Page 2 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
REVERENCE FOR THE LAND
       
United States
     
78609835
3023832
9/13/2005
T02166-US2
REG
NAT
Registered
4/15/2005
12/6/2005
12/6/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
REVERENCE FOR THE LAND
       
United States
     
78784159
3173978
9/5/2006
T02166-US3
REG
NAT
Registered
1/3/2006
11/21/2006
11/21/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNITED NATURAL FOODS (WORD MARK)
       
International
     
847419
847419
 
T02168-IB
REG
P
Registered
1/6/2005
1/6/2005
1/6/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNITED NATURAL FOODS (WORD MARK)
       
Community Trademark
   
847419
847419
 
T02168-IB-CTM
REG
P
Registered
10/20/2005
10/20/2005
10/20/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 







Trademark 4 Line Case Print
Page 3 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
UNITED NATURAL FOODS (WORD MARK)
       
Japan
     
A0000435
847419
 
T02168-IB-JP
REG
P
Registered
1/6/2005
1/6/2005
1/6/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNITED NATURAL FOODS (WORD MARK)
       
Taiwan
     
94029813
1231397
10/1/2006
T02168-TW
REG
NAT
Registered
6/22/2005
10/1/2006
10/1/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNITED NATURAL FOODS (WORD MARK)
       
United States
     
78530623
3049980
11/1/2005
T02168-US
REG
NAT
Registered
12/10/2004
1/24/2006
1/24/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNITED NATURAL FOODS AND DESIGN
       
Hong Kong
     
300361034
300361034
 
T02169-HK
REG
NAT
Registered
1/26/2005
1/26/2005
1/26/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 4 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
WOODSTOCK FARMS (WORD MARK)
       
Community Trademark
   
4666046
4666046
4/17/2006
T02170-CTM
REG
C
Registered
10/4/2005
9/13/2006
10/4/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
Community Trademark
   
4994083
4994083
9/18/2006
T02170-CTM1
REG
C
Registered
3/17/2006
4/11/2007
3/17/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
Taiwan
     
94033609
1207882
 
T02170-TW
REG
NAT
Registered
7/13/2005
5/1/2006
5/1/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
Taiwan
     
94033608
1208006
 
T02170-TW1
REG
NAT
Registered
7/13/2005
5/1/2006
5/1/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 5 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
WOODSTOCK FARMS (WORD MARK)
       
Taiwan
     
94033607
1196782
 
T02170-TW2
REG
NAT
Registered
7/13/2005
2/16/2006
2/16/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
Taiwan
     
95013665
1242138
 
T02170-TW3
REG
NAT
Registered
3/21/2006
12/16/2006
12/16/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
75483354
3458482
7/17/2007
T02170-US
Z
NAT
Registered
5/11/1998
7/1/2008
7/1/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
78609470
   
T02170-US1
REG
NAT
Filed
4/15/2005
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 6 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
78609472
   
T02170-US2
REG
NAT
Filed
4/15/2005
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
78609475
   
T02170-US3
REG
NAT
Filed
4/15/2005
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
78782084
3236435
2/13/2007
T02170-US4
REG
NAT
Registered
1/5/2006
5/1/2007
5/1/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
646540
1472520
 
T02170-US5
REG
NAT
Registered
2/26/1987
1/12/1988
1/12/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 7 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
WOODSTOCK FARMS (WORD MARK)
       
United States
     
77641949
   
T02170-US6
Z
NAT
Filed
12/31/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
Community Trademark
   
4999157
4999157
 
T02171-CTM
REG
C
Registered
3/17/2006
8/23/2007
3/17/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
Taiwan
     
95013659
1253807
12/16/2006
T02171-TW
REG
NAT
Registered
3/21/2006
3/1/2007
3/1/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
United States
     
78723956
3546914
9/30/2008
T02171-US
REG
NAT
Registered
9/30/2005
12/16/2008
12/16/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 8 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
WOODSTOCK FARMS & DESIGN
       
United States
     
78723958
   
T02171-US1
REG
NAT
Filed
9/30/2005
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
United States
     
78723964
3546915
9/30/2008
T02171-US2
REG
NAT
Registered
9/30/2005
12/16/2008
12/16/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
United States
     
78784101
3236440
2/13/2007
T02171-US3
REG
NAT
Registered
1/23/2006
5/1/2007
5/1/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK FARMS & DESIGN
       
United States
     
77641976
   
T02171-US4
Z
NAT
Filed
12/31/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 9 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
AMERICA'S PREMIER CERTIFIED ORGANIC DISTRIBUTOR
     
United States
     
78337913
2986653
 
T02172-US
REG
NAT
Registered
12/8/2003
8/16/2005
8/16/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
BLOOMING PRAIRIE
     
United States
     
78107435
2729163
3/12/2003
T02173-US
REG
NAT
Registered
2/7/2002
6/24/2003
6/24/2013
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
EARTH ORIGINS
       
United States
     
76187631
2671140
 
T02174-US
REG
NAT
Registered
12/28/2000
1/7/2003
1/7/2013
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
EXPRESSNACKS
       
United States
     
74120751
1731357
7/17/1992
T02175-US
REG
NAT
Registered
12/5/1990
11/10/1992
11/10/2012
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 10 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
GOURMET ARTISAN HANDCRAFTED FOODS AND DESIGN
     
United States
     
75292335
2327088
6/5/1998
T02176-US
REG
NAT
Registered
5/15/1997
3/7/2000
3/7/2010
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
HARVEST BAY (FOR FRUIT SNACKS)
     
United States
     
78221541
2919897
9/24/2003
T02177-US
REG
NAT
Registered
3/4/2003
1/18/2005
1/18/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
HARVEST BAY
       
United States
     
78141089
2887515
2/26/2003
T02177-US1
REG
NAT
Registered
7/3/2002
9/21/2004
9/21/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
HEALTHY CLIPPINGS
       
United States
     
78592493
3065993
12/13/2005
T02178-US
REG
NAT
Registered
3/22/2005
3/7/2006
3/7/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 11 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
MOUNTAIN PEOPLES WAREHOUSE
       
United States
     
75517573
2263145
4/27/1999
T02179-US
REG
NAT
Registered
7/13/1998
7/20/1999
7/20/2009
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NATURAL RETAIL GROUP
       
United States
     
76187633
2584043
 
T02180-US
B
NAT
Registered
12/28/2000
6/18/2002
6/18/2012
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NATURAL RETAIL GROUP
       
United States
     
77301706
3452864
4/8/2008
T02180-US1
REG
NAT
Registered
10/11/2007
6/24/2008
6/24/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NATURAL SEA
         
United States
     
78238990
2895383
7/27/2004
T02181-US
REG
NAT
Registered
4/17/2003
10/19/2004
10/19/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 12 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
NATURAL SEA AND DESIGN
       
United States
     
78238991
2897161
8/3/2004
T02182-US
REG
NAT
Registered
4/17/2003
10/26/2004
10/26/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NATURE'S BASICS
         
United States
     
78238970
2897160
8/3/2004
T02183-US
REG
NAT
Registered
4/17/2003
10/26/2004
10/26/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NRG
           
United States
     
76187805
2617066
 
T02186-US
REG
NAT
Registered
12/28/2000
9/10/2002
9/10/2012
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
ORGANIC BABY CERTIFIED ORGANIC BABY FOOD AND DESIGN
     
United States
     
75222924
2211644
3/13/1998
T02187-US
REG
NAT
Registered
1/9/1997
12/15/1998
12/15/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 13 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
RAINBOW
       
United States
     
75179472
2135441
11/18/1997
T02188-US
REG
NAT
Registered
10/10/1996
2/10/1998
2/10/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODFIELD FARMS
         
United States
     
75453273
2221771
 
T02189-US
REG
NAT
Registered
3/19/1998
2/2/1999
2/2/2019
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
RESOURCE ORGANIC
       
United States
     
75516249
2378242
 
T02190-US
B
NAT
Registered
7/9/1998
8/15/2000
8/15/2010
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
SOURCE ORGANIC
         
United States
     
75516240
2353204
 
T02191-US
REG
NAT
Registered
7/9/1998
5/30/2000
5/30/2010
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 







Trademark 4 Line Case Print
Page 14 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
STOW MILLS
         
United States
     
1477015
1477015
 
T02192-US
REG
NAT
Registered
2/16/1988
2/16/1998
2/16/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
SUNSPLASH MARKET
         
United States
     
75153421
2248478
 
T02193-US
REG
NAT
Registered
8/20/1996
6/1/1999
6/1/2019
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TENDERFRUIT
         
United States
     
78514101
3091709
 
T02194-US
REG
NAT
Registered
11/9/2004
5/9/2006
5/9/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK
         
United States
     
646393
1487657
2/16/1988
T02195-US
REG
NAT
Registered
2/25/1987
5/10/1988
5/10/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 15 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
RISING MOON ORGANICS & Design
       
United States
     
78302417
2884380
 
T02266-US
REG
NAT
Registered
9/18/2003
9/14/2004
9/14/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
PRIMACOTTA
         
United States
     
78443407
3261999
11/22/2005
T02267-US
REG
NAT
Registered
6/29/2004
7/10/2007
7/10/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
COOL FRUITS
         
United States
     
74258939
1831483
 
T02283-US
REG
NAT
Registered
3/25/1992
4/19/1994
4/19/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
COOL FRUITS
         
United States
     
75288769
 
11/11/2008
T02283-US1
REG
NAT
Filed
5/8/1997
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 16 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
COOL FRUITS
         
United States
     
75331482
   
T02283-US2
REG
NAT
Filed
7/28/1997
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
COOL FRUITS
         
United States
     
75493862
   
T02283-US3
REG
NAT
Filed
6/1/1998
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
AH! LASKA
         
United States
     
76106166
2611611
 
T02284-US
REG
NAT
Registered
8/10/2000
8/27/2002
8/27/2012
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
MEDITERRANEAN ORGANIC & DESIGN
       
United States
     
78038833
2858711
 
T02294-US
REG
NAT
Registered
12/11/2000
6/29/2004
6/29/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 17 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
LORIVA
           
United States
     
73691997
1493354
 
T02295-US
REG
NAT
Registered
10/26/1987
6/21/1988
6/21/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WOODSTOCK ORGANICS
       
United States
     
75132043
3233763
9/30/1997
T02301-US
Z
NAT
Registered
7/10/1996
4/24/2007
4/24/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GOOD KARMA
           
United States
     
78975488
3195270
 
T02308-US
REG
NAT
Registered
4/4/2002
1/2/2007
1/2/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GOOD KARMA
         
United States
     
78958467
3359813
7/3/2007
T02308-US1
REG
NAT
Registered
8/23/2006
12/25/2007
12/25/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 18 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
GOOD KARMA ORGANIC RICEMILK
       
United States
     
78841675
3321352
1/24/2007
T02310-US
Z
NAT
Registered
3/20/2006
10/23/2007
10/23/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GOOD KARMA ORGANIC RICE DIVINE and Design (with planet earth)
   
United States
     
77017247
3399007
5/30/2007
T02311-US
Z
NAT
Registered
10/9/2006
3/18/2008
3/18/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
GOOD KARMA ORGANIC RICE DIVINE
       
United States
     
78970581
3424768
6/6/2007
T02321-US
Z
NAT
Registered
9/8/2006
5/6/2008
5/6/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WE RUB FOOD THE RIGHT WAY
       
United States
     
77071578
3322663
7/25/2007
T02390-US
REG
NAT
Registered
12/27/2006
10/30/2007
10/30/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 19 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
NANTUCKET OFF-SHORE
       
United States
     
78963973
3312637
7/31/2007
T02391-US
REG
NAT
Registered
8/30/2006
10/16/2007
10/16/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
COOL FRUITS
         
Bermuda
     
26187
26187
 
T02436-BM
REG
NAT
Registered
6/24/1994
6/24/1994
6/24/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WORLD PEACE BEGINS IN THE KITCHEN
       
United States
     
77322223
3523496
8/12/2008
T02444-US
REG
NAT
Registered
11/6/2007
10/28/2008
10/28/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WORLD PEACE BEGINS IN THE KITCHEN
       
United States
     
77628725
   
T02444-US1
REG
NAT
Filed
12/8/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 20 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
TUMARO'S
         
United States
     
74506206
1893236
 
T02498-US
REG
NAT
Registered
3/23/1994
5/9/1995
5/9/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
THE HEALTHY MEXICAN FOOD COMPANY
       
United States
     
74593532
2064172
 
T02499-US
REG
NAT
Registered
11/1/1994
5/20/1997
5/20/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
HOMESTYLE KITCHENS
       
United States
     
75976059
2078150
 
T02500-US
REG
NAT
Registered
2/8/1994
7/8/1997
7/8/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TUMARO'S GOURMET TORTILLAS -- AMERICA'SFAVORITE
     
United States
     
75618178
2419870
 
T02502-US
REG
NAT
Registered
1/11/1999
1/9/2001
1/9/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 21 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
TUMARO'S GOURMET TORTILLAS
       
United States
     
75852865
2465219
 
T02503-US
REG
NAT
Registered
11/17/1999
7/3/2001
7/3/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TUMARO'S THE GOURMET TORTILLA
       
United States
     
75486112
2471898
 
T02504-US
REG
NAT
Registered
5/15/1998
7/24/2001
7/24/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TUMARO'S THE ORIGINAL GOURMET WRAPS
     
United States
     
75683942
2764541
 
T02506-US
REG
NAT
Registered
4/16/1999
9/16/2003
9/16/2013
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TUMARO'S AMERICA'S FAVORITE GOURMET TORTILLA
     
United States
     
76302605
2762465
 
T02507-US
REG
NAT
Registered
8/20/2001
9/9/2003
9/9/2013
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 22 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
KRISPY CRUNCHY PUFFS
       
United States
     
76235836
2868274
 
T02508-US
REG
NAT
Registered
4/4/2001
8/3/2004
8/3/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TUMARO'S GOURMET TORTILLAS AMERICA'S FAVORITE GOURMET TORTILLAS
   
United States
     
78241127
2853695
 
T02509-US
REG
NAT
Registered
4/23/2003
6/15/2004
6/15/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
THE HEALTHIEST PUFF YOU'LL EVER TAKE
     
United States
     
76208505
2884619
 
T02510-US
REG
NAT
Registered
2/8/2001
9/14/2004
9/14/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WRAPABLES
         
United States
     
78388646
2935150
 
T02511-US
REG
NAT
Registered
3/22/2004
3/22/2005
3/22/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 23 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
SOY-FULL HEART
         
United States
     
78592409
3131189
 
T02512-US
REG
NAT
Registered
3/22/2005
8/15/2006
8/15/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
WRAPP-AROUNDS
         
United States
     
78436407
2985468
 
T02513-US
REG
NAT
Registered
6/16/2004
8/16/2005
8/16/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
SOY-FULL HEART FLATBREAD
       
United States
     
77093655
3338555
 
T02514-US
REG
NAT
Registered
1/29/2007
11/20/2007
11/20/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
MERCHANDISING FOR EXCELLENCE & DESIGN
     
United States
     
75012074
2025274
 
T02517-US
REG
NAT
Registered
10/30/1995
12/24/1996
12/24/2016
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 24 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
UNFI
           
United States
     
77579954
   
T02653-US
REG
NAT
Filed
9/26/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
UNFI DRIVEN BY NATURE and Design (logo)
       
United States
     
77579975
   
T02654-US
REG
NAT
Filed
9/26/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
DRIVEN BY NATURE
         
United States
     
77579987
   
T02655-US
REG
NAT
Filed
9/26/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
JUNGLE PRODUCTS BEYOND ORGANIC
       
United States
     
76674431
3364139
 
T02660-US
REG
NAT
Registered
3/22/2007
1/8/2008
1/8/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 25 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
SELECT NUTRITION DISTRIBUTORS, INC.
       
United States
     
76183563
2636805
 
T02661-US
REG
NAT
Registered
12/21/2000
10/15/2002
10/15/2012
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
JUNGLE BUTTER
         
United States
     
77597994
   
T02664-US
Z
NAT
Filed
10/22/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
TAMARIND TREE A TASTE OF INDIA & DESIGN
     
United States
     
74415306
1856858
 
T02674-US
REG
NAT
Registered
7/22/1993
10/4/1994
10/4/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
BLUE MARBLE BRANDS
         
United States
     
77628776
   
T02677-US
REG
NAT
Filed
12/8/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 26 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
A WORLD OF GOOD
         
United States
     
77628795
   
T02678-US
REG
NAT
Filed
12/8/2008
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
READY SET PASTA
       
United States
     
75214895
2229911
 
T02692-US
REG
NAT
Registered
12/17/1996
3/9/1999
3/9/2019
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
VEGETARIAN CHILI MIX
       
United States
     
387780
1283868
 
T02695-US
B
NAT
Registered
9/23/1982
6/26/1984
6/26/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
QUICK PILAF
         
United States
     
388230
1283876
 
T02696-US
B
NAT
Registered
9/23/1982
6/26/1984
6/26/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 27 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
FANTASTIC FALAFIL MIX
       
United States
     
388231
1294730
 
T02697-US
REG
NAT
Registered
9/23/1982
9/11/1984
9/11/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC FOODS
         
United States
     
74075573
1656369
 
T02698-US
REG
NAT
Registered
7/5/1990
9/10/1991
9/10/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC FOODS & DESIGN
       
United States
     
74538772
2070953
 
T02699-US
REG
NAT
Registered
6/17/1994
6/17/1997
6/17/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
JUMPIN' BLACK BEANS
       
United States
     
74485473
1874035
 
T02700-US
REG
NAT
Registered
2/2/1994
1/17/1995
1/17/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 28 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
NATURE'S BURGER
         
United States
     
74587161
1928000
 
T02701-US
REG
NAT
Registered
10/18/1994
10/17/1995
10/17/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
CHA-CHA CHILI
         
United States
     
74485626
2396643
 
T02702-US
REG
NAT
Registered
2/2/1994
10/24/2000
10/24/2010
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
EAT BETTER, LIVE BETTER
       
United States
     
75514800
242552
 
T02703-US
REG
NAT
Registered
7/7/1998
1/30/2001
1/30/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
BIG SOUP
         
United States
     
75838190
2502884
 
T02704-US
REG
NAT
Registered
11/2/1999
10/30/2001
10/30/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 29 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
FAST NATURALS
         
United States
     
78171912
2841730
 
T02705-US
REG
NAT
Registered
10/7/2002
5/11/2004
5/11/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC ALWAYS NATURAL & DESIGN
       
United States
     
78336053
2916377
 
T02706-US
REG
NAT
Registered
12/3/2003
1/4/2005
1/4/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
CARB'TASTIC
         
United States
     
78333744
2962273
 
T02707-US
REG
NAT
Registered
11/26/2003
6/14/2005
6/14/2015
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC WORLD FOODS & DESIGN
       
United States
     
75514555
   
T02708-US
Z
NAT
Filed
2/14/2006
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 30 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
FANTASTIC WORLD FOODS
       
United States
     
78814540
3518298
 
T02709-US
REG
NAT
Registered
2/14/2006
10/14/2008
10/14/2018
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
NATURE'S SAUSAGE
       
Canada
     
0773911
456848
 
T02734-CA
REG
NAT
Registered
1/26/1995
4/26/1996
4/26/2011
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC WORLD FOODS & DESIGN
       
Canada
     
1313434
   
T02735-CA
REG
NAT
Filed
8/11/2006
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC WORLD FOODS
       
Canada
     
1313435
   
T02736-CA
REG
NAT
Filed
8/11/2006
           
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 





Trademark 4 Line Case Print
Page 31 of 33
MDC IPMaster




 
 

--------------------------------------------------------------------------------

 



TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate



MarkName
FANTASTIC FOODS & DESIGN
       
Japan
     
12630694
4330701
 
T02737-JP
REG
NAT
Registered
12/14/1994
10/29/1999
10/29/2009
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FANTASTIC FOODS & DESIGN
       
Japan
     
12630794
4282810
 
T02737-JP1
REG
NAT
Registered
12/14/1994
6/11/1999
6/11/2009
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
MT VIKOS
           
United States
     
78892521
3218006
 
T02746-US
REG
NAT
Registered
5/25/2006
3/13/2007
3/13/2017
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 
MarkName
FETIRI
           
United States
     
78318318
2877744
 
T02747-US
REG
NAT
Registered
10/24/2003
8/24/2004
8/24/2014
       
AttorneyName
David R. Josephs
ClientName
United Natural Foods, Inc.
       
AgentName
 
CurrentOwnerNa
 

 


Trademark 4 Line Case Print
Page 32 of 33
MDC IPMaster

 
 
 
 

--------------------------------------------------------------------------------

 
 


TRADEMARK STANDARD CASE PRINT
CountryName
     
ApplicationNumber
RegistrationNumber
PublicationDate
DocketNumber
 
StatusDescription
ApplicationDate
RegistrationDate
ExpirationDate

 
Criteria
([StatusCode] not in ('I')) AND ([ClientName] in ('United Natural Foods, Inc.'))
Order by
DocketNumber
   
Record Count
128

 
 
 
 

 


Trademark 4 Line Case Print
Page 33 of 33
MDC IPMaster

 



 
 

--------------------------------------------------------------------------------

 


Exhibit V


Amended and Restated Exhibit V

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT V
BORROWERS' AND GUARANTORS'
BANK ACCOUNTS





  
Bank
Account
Account
Company
Name
Type
Number
       
United Natural Foods, Inc.
Bank of America
Master Operating - Corp
3756601608
United Natural Foods, Inc.
Bank of America
F.S.A.- Corp
4426241481
United Natural Foods, Inc.
Bank of America
Charity Account
3850129947
United Natural Foods, Inc.
Bank of America
Deposit
3756636547
United Natural Foods, Inc.
Bank of America
Controlled Disbursements
3299119737
United Natural Foods, Inc.
Bank of America
Payroll
3756680603
United Natural Foods, Inc.
Bank of America
Payroll
3756626531
United Natural Foods, Inc.
Bank of America
Payroll
3756680616
United Natural Foods, Inc.
Bank of America
Bottle Deposit - MA
9429227241
United Natural Foods, Inc.
Bank of America
Bottle Deposit - ME
4603163311
United Natural Foods, Inc.
Ocean Bank
Payroll
602001915
United Natural Foods, Inc.
M&T Bank
Payroll
6304060
United Natural Foods, Inc.
Ocean Bank
Deposit
2900003849
       
United Natural Foods West
Bank of America
Lockbox Deposits
1489202350
United Natural Foods West
Bank of America
Payroll
1123803509
United Natural Foods West
Bank of America
Controlled Disbursements
3299819898
       
Albert's Organics, Inc.
Bank of America
Deposit
3756636534
Albert's Organics, Inc.
Bank of America
Controlled Disbursements
3299119950
Albert's Organics, Inc.
Bank of America
Payroll
3756616965
Albert's Organics, Inc.
Wells Fargo
Business Checking/Main
2017997
       
Hershey Import Company
Bank of America
Deposit
3756636576
Hershey Import Company
Bank of America
Controlled Disbursements
3299124984
Hershey Import Company
Bank of America
Payroll
3756636563
Mt. Vikos
Bank of America
Deposit/Checking
009418413612
       
Natural Retail Group
Bank of America
Deposit
3756636550
Natural Retail Group
Bank of America
Controlled Disbursements
3299119745
Natural Retail Group
Bank of America
Payroll
3756626544
NRG - Store 04
Bank of America
Deposit
3756645936
NRG - Store 06
Bank of America
Deposit
3756645949
NRG - Store 07
Bank of America
Deposit
3756645952
NRG - Store 08
Bank of America
Deposit
3756645965
NRG - Store 09
Bank of America
Deposit
3756645978
NRG - Store 11
Bank of America
Deposit
3756645981
NRG - Store 12
Bank of America
Deposit
3756645994
NRG - Store 13
Bank of America
Deposit
3756646003
NRG - Store 14
Bank of America
Deposit
3756646016
NRG - Store 15
Bank of America
Deposit
3756646029
NRG - Store 17
Bank of America
Deposit
3756646032
NRG - Store 18
Bank of America
Deposit
3756646045
NRG - Corp.
Bank of America
Deposit
3756645923
NRG - Store 19
Bank of America
Deposit
4426529802
NRG - Store 37
Bank of America
Deposit
4426537988
       
Millbrook Distribution Services, Inc
JP Morgan Chase
Deposit
801-501954
Millbrook Distribution Services, Inc
JP Morgan Chase
Deposit
801-808154
Millbrook Distribution Services, Inc
JP Morgan Chase
Payroll
114-636192
Millbrook Distribution Services, Inc
Bank of America
Payroll
3750969223
Millbrook Distribution Services, Inc
Bank of America
Deposit
3750969236
Millbrook Distribution Services, Inc
Bank of America
Funding
3750969249
Millbrook Distribution Services, Inc
Bank of America
Controlled Disbursement
3299925802
Millbrook Distribution Services, Inc
Bank of America
Payroll
3299925810
Millbrook Distribution Services, Inc
Bank of America
Deposit Transfer
3750204069
Millbrook Distribution Services, Inc
PNC Bank
Checking Account
80-1438-5702

 